 1                         UNITED STATES DISTRICT COURT                      127(&+$1*(6
 2                        CENTRAL DISTRICT OF CALIFORNIA                     0$'(%<7+(
                                SOUTHERN DIVISION                            &2857
 3
 4   CENTRE ONE,                                     CASE NO. 8:19-cv-01832-CJC-KES
 5         Plaintiff,
 6                                                   STIPULATED PROTECTIVE
                         vs.                         ORDER
 7
     COX COMMUNICATIONS, INC.,
 8                                                   JURY TRIAL DEMANDED
           Defendant.
 9
10
11         In order to expedite the flow of discovery materials, facilitate the prompt
12   resolution of disputes over confidentiality of discovery materials, adequately protect
13   information the Parties are entitled to keep confidential, ensure that only materials the
14   Parties are entitled to keep confidential are subject to such treatment, and ensure that the
15   Parties are permitted reasonably necessary uses of such materials in preparation for and
16   in the conduct of trial, pursuant to Fed. R. Civ. P. 26(c), it is hereby ORDERED THAT:
17   I.    INFORMATION SUBJECT TO THIS ORDER
18         A.     Discovery materials produced in this case may be labeled as one of three
19   categories: CONFIDENTIAL, CONFIDENTIAL OUTSIDE COUNSEL ONLY, or
20   RESTRICTED CONFIDENTIAL – SOURCE CODE as set forth in Items A through
21   C below.    All three of the identified categories of information shall be identified
22   collectively in this Order by the title “Protected Information.” This Order shall
23   encompass not only Protected Information, but also (1) any information copied or
24   extracted from Protected Information; (2) all copies, excerpts, summaries, or
25   compilations of Protected Information; (3) any testimony, conversations, or
26   presentations by Parties or their counsel that might reveal Protected Information; and
27   (4) briefs, memoranda or other writings filed with the Court and exhibits thereto that
28   contain or reflect the content of any such Protected Information.


                                                 1
 1         B.     To the extent that Defendant in this litigation provides Protected
 2   Information under the terms of this Protective Order to Plaintiff, Plaintiff shall not share
 3   that material with any other parties that may be joined in this litigation or a related
 4   litigation, absent express written permission from Defendant. This Order does not
 5   confer any right to any party that may be joined in this litigation or a related litigation
 6   to access the Protected Information of Defendant.
 7         C.     The Parties acknowledge that this Order does not confer blanket
 8   protections on all disclosures during discovery, or in the course of making initial or
 9   supplemental disclosures under Rule 26(a). Designations under this Order shall be
10   made with care and shall not be made absent a good faith belief that the designated
11   material satisfies the criteria set forth below. If it comes to a Producing Party’s
12   attention that designated material does not qualify for protection at all, or does not
13   qualify for the level of protection initially asserted, the Producing Party must promptly
14   notify all other Parties that it is withdrawing or changing the designation.
15         D.     Nothing in this Order shall be construed to prejudice any Party’s right to
16   use any Protected Information in court or in any court filing with the consent of the
17   Producing Party or by order of the Court.
18         E.     This Order is without prejudice to the right of any Producing Party to seek
19   further or additional protection of any Protected Material or to modify this Order in any
20   way, including, without limitation, an order that certain matter not be produced at all.
21         F.     Information Designated as “CONFIDENTIAL INFORMATION”
22                1.     For purposes of this Order, “CONFIDENTIAL INFORMATION”
23   shall mean all information or material produced for or disclosed in connection with this
24   action to a Receiving Party that a Producing Party, including any Party to this action
25   and any non-party producing information or material voluntarily or pursuant to a
26   subpoena or a court order in connection with this action, considers in good faith to
27   contain confidential, commercially sensitive, and/or proprietary information not
28   otherwise known or available to the public and/or to which the Producing Party


                                                  2
 1   reasonably believes it owes an obligation of confidentiality to a Third Party. Any
 2   CONFIDENTIAL INFORMATION obtained by any Party from any person pursuant
 3   to discovery in this litigation may be used only for purposes of this litigation.
 4                2.     Any document or tangible thing containing or including any
 5   CONFIDENTIAL INFORMATION may be designated as such by the Producing Party
 6   by marking it “CONFIDENTIAL,” “CONFIDENTIAL OUTSIDE COUNSEL
 7   ONLY,” or “RESTRICTED CONFIDENTIAL – SOURCE CODE” prior to or at the
 8   time copies are furnished to the Receiving Party.
 9                3.     Written discovery, documents (which include “electronically stored
10   information,” as that phrase is used in Federal Rule of Procedure 34), and tangible
11   things that meet the requirements for the confidentiality designations listed in
12   Paragraph 1(A)(1) may be so designated by placing the appropriate designation on
13   every page of the written material prior to production. For digital files being produced,
14   the Producing Party may mark each viewable page or image with the appropriate
15   designation, and mark the medium, container, and/or communication in which the
16   digital files were contained. In the event that original documents are produced for
17   inspection, the original documents shall be presumed “CONFIDENTIAL OUTSIDE
18   COUNSEL ONLY” (unless otherwise designated at the time of inspection) during the
19   inspection and re-designated, as appropriate during the copying process.
20                4.     All   CONFIDENTIAL           INFORMATION          not   reduced   to
21   documentary, tangible or physical form or which cannot be conveniently designated as
22   set forth in paragraph 2 shall be designated by the Producing Party by informing the
23   Receiving Party of the designation in writing.
24                5.     Any documents (including physical objects) made available for
25   inspection by counsel for the Receiving Party prior to producing copies of selected
26   items shall initially be considered, as a whole, designated CONFIDENTIAL OUTSIDE
27   COUNSEL ONLY (unless otherwise designated at the time of inspection) and shall be
28   subject to this Order. Thereafter, the Producing Party shall have a reasonable time to


                                                 3
 1   review     and     designate   the    appropriate    documents     as    CONFIDENTIAL
 2   INFORMATION (or otherwise as appropriate) prior to furnishing copies to the
 3   Receiving Party.
 4                 6.     The following are examples of information that is not
 5   CONFIDENTIAL INFORMATION:
 6                 7.     Any information that is or, after its disclosure to a Receiving Party,
 7   becomes part of the public domain as a result of publication not involving a violation
 8   of this Order or other obligation to maintain the confidentiality of such information;
 9                        a.    Any information that the Receiving Party can show was
10   already publicly known prior to the disclosure;
11                        b.    Any information that the Receiving Party can show by
12   written records was received by it from a source who obtained the information lawfully
13   and under no obligation of confidentiality to the Producing Party;
14                        c.    Any information which the Receiving Party can show was
15   independently developed by it after the time of disclosure by personnel who did not
16   have access to the Producing Party’s CONFIDENTIAL INFORMATION;
17                        d.    Any advertising materials that have been actually published
18   or publicly disseminated; and
19                        e.    Any materials that have been disseminated to the public.
20                 8.     Documents       designated     CONFIDENTIAL         and    information
21   contained therein shall be available only to:
22                        a.    Outside litigation counsel of record for the Receiving Party
23   and supporting personnel employed in the law firm(s) of outside litigation counsel of
24   record, such as attorneys, paralegals, legal translators, legal secretaries, legal clerks and
25   shorthand reporters to whom it is reasonably necessary to disclose the information for
26   this litigation;
27                        b.    Technical advisers and their necessary support personnel,
28   subject to the provisions of paragraphs II.A-II.F herein, and who have signed and


                                                   4
 1   provided the form attached hereto as Exhibit A; the term “technical adviser” shall mean
 2   independent outside expert witnesses or consultants (i.e., not employees of a Party or
 3   of a competitor of a Party, and who at the time of retention are not anticipated to
 4   become employees of a Party or a competitor of a Party) with whom counsel may deem
 5   it necessary to consult and who comply with Section II;
 6                      a.     Up to three (3) in-house counsel or designated employees or
 7   officers of a Party or a Party’s parent company to whom disclosure is reasonably
 8   necessary for purposes of this litigation, and who have signed the form attached hereto
 9   as Exhibit A;
10                      c.     The Court, its personnel and stenographic reporters (with an
11   application to file under seal or with other suitable precautions determined by the
12   Court);
13                      d.     Independent legal translators retained to translate in
14   connection with this action; independent stenographic reporters and videographers
15   retained to record and transcribe testimony in connection with this action; graphics,
16   translation, or design services retained by counsel for purposes of preparing
17   demonstrative or other exhibits for deposition, trial, or other court proceedings in the
18   actions; non–technical jury or trial consulting services not including mock jurors;
19   persons or entities that provide litigation support services such as photocopying,
20   preparing exhibits or demonstrations, organizing, storing, retrieving data in any form
21   or medium; provided that all such outside vendors agree to maintain the confidentiality
22   of documents pursuant to this Protective Order;
23                      e.     Any mediator who is assigned to hear this matter, and his or
24   her staff, subject to their agreement to maintain confidentiality to the same degree as
25   required by this Protective Order;
26                      f.     An author, signatory, or prior recipient of the document or
27   the original source of the CONFIDENTIAL information. Such person shall be given
28   access only to the specific document or information therein.


                                                5
 1         G.     Information Designated “CONFIDENTIAL OUTSIDE COUNSEL
 2   ONLY”
 3                1.        The CONFIDENTIAL OUTSIDE COUNSEL ONLY designation
 4   is reserved for CONFIDENTIAL INFORMATION that constitutes or contains (a)
 5   commercially sensitive marketing, financial, sales, web traffic, research and
 6   development, or technical data or information; (b) commercially sensitive competitive
 7   information, including, without limitation, information obtained from a nonparty
 8   pursuant to a current Nondisclosure Agreement (“NDA”); (c) information or data
 9   relating to future products not yet commercially released and/or strategic plans; (d)
10   commercial agreements, settlement agreements or settlement communications, the
11   disclosure of which is likely to cause harm to the competitive position of the Producing
12   Party; (e) trade secrets, pricing information, sales or marketing forecasts or plans,
13   business plans, sales or marketing strategy, product development information,
14   engineering documents, testing documents, employee information, customer lists, and
15   other non-public information of similar competitive and business sensitivity, and (f)
16   information that is likely to cause economic harm or significant competitive
17   disadvantage      to    the   Producing   Party   if   disclosed.    Documents    marked
18   CONFIDENTIAL            OUTSIDE       ATTORNEYS’        EYES        ONLY   or    HIGHLY
19   CONFIDENTIAL shall be treated as if designated CONFIDENTIAL OUTSIDE
20   COUNSEL ONLY. In determining whether information should be designated as
21   CONFIDENTIAL OUTSIDE COUNSEL ONLY, each Party agrees to use such
22   designation only in good faith.
23                2.        Documents designated CONFIDENTIAL OUTSIDE COUNSEL
24   ONLY and information contained therein shall be available only to the persons or
25   entities listed in paragraphs I.F.7.a, b, and d-g subject to any terms set forth or
26   incorporated therein and not any person or entity listed in paragraph I.F.7.c.
27                3.        Notwithstanding any contrary provisions of Paragraphs I.F and I.G,
28   those persons identified in paragraph I.F.7.c shall be allowed access to the scope and


                                                   6
 1   settlement amount of any license agreement or settlement agreement regarding the
 2   asserted patents in this litigation solely for the purpose of facilitating settlement
 3   negotiations in this action.
 4         H.     Information       Designated     “RESTRICTED          CONFIDENTIAL            –
 5   SOURCE CODE”
 6                1.     The RESTRICTED CONFIDENTIAL – SOURCE CODE
 7   designation is reserved for CONFIDENTIAL INFORMATION that contains or
 8   substantively relates to a Party’s “Source Code,” which shall mean documents
 9   containing or substantively relating to confidential, proprietary and/or trade secret
10   source code or technical design documentation, including computer code, scripts,
11   assembly, object code, source code listings and descriptions of source code, object code
12   listings and descriptions of object code, and Hardware Description Language (HDL)
13   or Register Transfer Level (RTL) files that describe the hardware design of any ASIC
14   or other chip. The following conditions shall govern the production, review and use of
15   source code or design documentation information.
16                2.     All such Source Code, and any other Protected Information
17   designated as “RESTRICTED CONFIDENTIAL – SOURCE CODE,” shall be subject
18   to the following provisions:
19                       a.     Source Code, to the extent any Producing Party agrees to
20   provide any such information, shall ONLY be made available for inspection, not
21   produced except as provided for below. The Source Code shall be made available in
22   electronic format at one of the following locations chosen at the sole discretion of the
23   Producing Party: (1) the offices of the Producing Party’s primary outside counsel of
24   record in this action; (2) a single, third-party site located within any judicial district in
25   which the Source Code is stored in the ordinary course of business (e.g., an escrow
26   company); or (3) a location mutually agreed upon by the Receiving and Producing
27   Parties. Any location under (1), (2) or (3) above shall be in the continental United
28   States. The Source Code shall also be made available in computer searchable format to


                                                   7
 1   the extent it is maintained in such format in the ordinary course of business. Computer
 2   searchable format means electronic files containing native text not produced through
 3   any process involving optical character recognition. There shall be no obligation to
 4   convert a document that is maintained in a non-computer searchable format into a
 5   computer searchable format. Source Code will be loaded on a single, standalone, non-
 6   networked personal computer that is password protected, maintained in a secure,
 7   locked area (“Source Code Review Room”), and disabled from having external storage
 8   devices attached to it (“Source Code Computer”). Use or possession of any input/output
 9   device or other electronic device (e.g., USB memory stick, cameras or any camera-
10   enabled device, CDs, floppy disk, portable hard drive, laptop, cellular telephones,
11   PDA, smartphones, voice recorders, etc.) that is not supplied by the Producing Party is
12   prohibited while in the Source Code Review Room containing the Source Code
13   Computer. All persons entering the Source Code Review Room must agree to submit
14   to reasonable security measures to insure they are not carrying any prohibited items
15   before they will be given access to the Source Code Review Room. The Source Code
16   Computer will be made available for inspection until the close of discovery in this
17   action between the hours of normal business hours, which for the purposes of this
18   paragraph shall be 9 a.m. and 5 p.m. local time on business days (i.e., weekdays that
19   are not Federal holidays), upon reasonable written notice to the Producing Party, which
20   shall not be less than five (5) business days in advance of the requested
21   inspection. However, upon reasonable notice from the Receiving Party, the Producing
22   Party shall make reasonable efforts to accommodate the Receiving Party’s request for
23   access to the Source Code Computer outside of normal business hours, subject to the
24   Receiving Party’s agreement to pay the reasonable costs of accommodating such
25   request.
26                      b.    The Producing Party shall install tools that are sufficient for
27   viewing and searching the code produced, on the platform produced, if such tools exist
28   and are generally commercially available. The Receiving Party’s outside counsel


                                                8
 1   and/or experts may request that commercially available software tools for viewing and
 2   searching Source Code be installed on the Source Code Computer, provided, however,
 3   that (a) the Receiving Party possesses an appropriate license to such software tools; (b)
 4   the Producing Party approves such software tools; and (c) such other software tools are
 5   reasonably necessary for the Receiving Party to perform its review of the Source Code
 6   consistent with all of the protections herein. The Receiving Party must provide the
 7   Producing Party with the CD or DVD containing such licensed software tool(s) or a
 8   link for downloading such software tool(s) at least five (5) days in advance of the date
 9   upon which the Receiving Party wishes to have the additional software tools available
10   for use on the Source Code Computer. The Receiving Party shall certify that such
11   software tool(s) have all necessary licenses, contain no malicious code, and do not
12   require a persistent network connection.
13                      c.     The Receiving Party’s outside counsel and/or expert shall be
14   entitled to take notes (electric or non-electric) relating to the Source Code but may not
15   copy any portion of the Source Code into the notes. To the extent the Receiving Party
16   desires to take notes electronically, the Producing Party shall provide a note-taking
17   computer (e.g., a computer, which is distinct from the Source Code Computer, that is
18   not linked to any network, including a local area network (“LAN”), an intranet or the
19   Internet, and has image making functionality of any type disabled, including but not
20   limited to camera or video functionality) (“note-taking computer”) with a current,
21   widely used word processing program in the Source Code Review Room for the
22   Receiving Party’s use in taking such notes. The “note-taking computer” shall be used
23   for the sole purpose of note-taking and shall be retained by the Producing Party. Such
24   notes shall be downloaded to a removable disk or drive for the Receiving Party to
25   retain, and the computer shall be cleared of such notes. The laptop computer shall have
26   no features which would hinder the complete clearing of the Receiving Party’s notes
27   after such notes have been downloaded. Any such notes shall not include copies or
28   reproductions of portions of the source code; however, the notes may contain


                                                 9
 1   filenames, directory names, module names, class names, parameter names, variable
 2   names, function names, method names, or procedure names. Any notes relating to the
 3   Source Code will be treated as “RESTRICTED CONFIDENTIAL – SOURCE
 4   CODE.” No copies of all or any portion of the Source Code may leave the Source
 5   Code Review Room except as otherwise provided herein. Further, no other written or
 6   electronic record of the Source Code is permitted except as otherwise provided herein.
 7   The Producing Party may visually monitor the activities of the Receiving Party’s
 8   representative(s) during any Source Code review, but only to ensure that there is no
 9   unauthorized recording, copying, or transmission of the Source Code.
10                      d.     No person shall copy, e-mail, transmit, upload, download,
11   print, photograph or otherwise duplicate any portion of the designated Source Code,
12   except as the Receiving Party may request a reasonable number of pages of Source
13   Code to be printed on watermarked or colored pre-bates numbered paper, which shall
14   be provided by the Producing Party. The Receiving Party may not request paper copies
15   for the purposes of reviewing the Source Code other than electronically as set forth in
16   paragraph (a) in the first instance. In no event may the Receiving Party print any
17   continuous block of more than 25 printed pages, or an aggregate total of more than 500
18   pages of Source Code during the duration of the case that they in good faith consider
19   to be necessary to proving elements of their case, without prior written approval by the
20   Producing Party. Within 5 business days or such additional time as necessary due to
21   volume requested, the Producing Party will provide a copy of the requested material
22   on watermarked or colored paper bearing Bates numbers and the legend
23   “RESTRICTED CONFIDENTIAL – SOURCE CODE” unless objected to as
24   discussed below. The printed pages shall constitute part of the Source Code produced
25   by the Producing Party in this action. At the Receiving Parties’ request, up to two
26   additional sets (or subsets) of printed Source Code may be requested and provided by
27   the Producing Party in a timely fashion.
28


                                                10
 1                      e.      If the Producing Party objects that the printed portions are
 2   not reasonably necessary to any case preparation activity, the Producing Party shall
 3   make such objection known to the Receiving Party within five (5) business. If after
 4   meeting and conferring the Producing Party and the Receiving Party cannot resolve the
 5   objection (where such meet-and-confer need not take place in person), the Receiving
 6   Party may seek a Court resolution of whether the printed Source Code in question is
 7   reasonably necessary to any case preparation activity. Contested Source Code print
 8   outs need not be produced to the requesting party until the matter is resolved by the
 9   Court.
10                      f.     The Receiving Party shall not create any electronic or other
11   images of any printed pages of Source Code or any other documents or things reflecting
12   Source Code that have been designated by the Producing Party as “RESTRICTED
13   CONFIDENTIAL – SOURCE CODE.” The Receiving Party shall only make
14   additional paper copies of selected excerpts of Source Code if such additional copies
15   are necessary for any filing with the Court, the service of any pleading or other paper
16   on any Party, testifying expert reports, consulting expert written analyses, deposition
17   exhibits as discussed below, or any draft of these documents (“SOURCE CODE
18   DOCUMENTS”). The Receiving Party shall only make additional copies of such
19   excerpts as are reasonably necessary for the purposes for which such part of the Source
20   Code is used. Any paper copies used during a deposition shall be retrieved by the
21   Producing Party at the end of each day and must not be given to or left with a court
22   reporter or any other individual.
23                      g.     Any       paper    copies     designated     “RESTRICTED
24   CONFIDENTIAL – SOURCE CODE” shall be stored or viewed only at (i) the offices
25   of outside counsel for the Receiving Party, (ii) the offices of outside experts or
26   consultants who have been approved to access Source Code; (iii) the site where any
27   deposition is taken (iv) the Court; or (v) any intermediate location necessary to
28   transport the information to a hearing, trial or deposition. Any such paper copies shall


                                                 11
 1   be maintained in a secure location under the control of counsel responsible for
 2   maintaining the security and confidentiality of the designated materials and in a manner
 3   that prevents duplication of or unauthorized access to the Source Code, including,
 4   without limitation, storing the Source Code in a locked room or locked storage
 5   container when not in use.
 6                      h.     A list of names of persons who will view the Source Code
 7   will be provided to the Producing Party in conjunction with any written (including
 8   email) notice requesting inspection. The Receiving Party shall maintain a daily log of
 9   the names of persons who enter the locked room to view the Source Code and when
10   they enter and depart. The Producing Party shall be entitled to have a person observe
11   all entrances and exits from the Source Code viewing room, and to a copy of the log
12   upon request.
13                      i.     Unless otherwise agreed in advance by the Parties in writing,
14   following each inspection, the Receiving Party’s outside counsel and/or experts shall
15   remove all notes, documents, and all other materials from the room that may contain
16   work product and/or attorney-client privileged information. The Producing Party shall
17   not be responsible for any items left in the room following each inspection session.
18                      j.     The Receiving Party will not copy, remove, or otherwise
19   transfer any portion of the Source Code from the Source Code Computer including,
20   without limitation, copying, removing, or transferring any portion of the Source Code
21   onto any other computers or peripheral equipment. The Receiving Party will not
22   transmit any portion of the Source Code in any way from the location of the Source
23   Code inspection.
24                      k.     No recordable media or recordable devices, including
25   without limitation sound recorders, computers, cellular telephones, peripheral
26   equipment, cameras, CDs, DVDs, or drives of any kind, shall be permitted into the
27   Source Code reviewing room. The Producing Party may visually monitor the activities
28   of the Receiving Party's representatives during any Source Code review, but only to


                                                12
 1   ensure that no unauthorized electronic records of the Source Code and no information
 2   concerning the Source Code are being created or transmitted in any way.
 3                      l.     Only the following individuals shall have access to
 4   “RESTRICTED CONFIDENTIAL – SOURCE CODE” materials, absent the express
 5   written consent of the Producing Party or further court order:
 6                             (1)       Outside counsel of record for the Parties to this action,
 7   including any attorneys, paralegals, technology specialists and clerical employees of
 8   their respective law firms;
 9                             (2)       Up to three (3) outside experts or consultants per Party,
10   pre-approved in accordance with Section II of this Order and specifically identified as
11   eligible to access Source Code;
12                             (3)       The Court, its technical advisor (if one is appointed),
13   the jury, court personnel, and court reporters or videographers recording testimony or
14   other proceedings in this action.
15                             (4)       Court reporters and/or videographers shall not retain
16   or be given copies of any portions of the Source Code. If the Receiving Party wishes
17   that additional copies of any printed Source Code to be used at a deposition, the
18   Receiving Party shall notify the Producing Party about the specific portions of Source
19   Code it wishes to use at the deposition at least five (5) days before the date of the
20   deposition, and the Producing Party shall bring printed copies of those portions to the
21   deposition for use by the Receiving Party subject to the Receiving Party’s agreement
22   to pay the reasonable costs of such request. Such additional copies shall be destroyed
23   at the end of such deposition. Copies of Source Code that are marked as deposition
24   exhibits shall not be provided to the Court Reporter or attached to deposition
25   transcripts; rather, the deposition record will identify the exhibit by its production
26   numbers.
27                             (5)       While testifying at deposition or trial in this action
28   only: (i) any current or former officer, director or employee of the Producing Party or


                                                   13
 1   original source of the information; (ii) any person designated by the Producing Party
 2   to provide testimony pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure;
 3   and/or (iii) any person who authored, previously received (other than in connection
 4   with this litigation), or was directly involved in creating, modifying, or editing the
 5   Source Code, as evident from its face or reasonably certain in view of other testimony
 6   or evidence. Persons authorized to view Source Code pursuant to this sub-paragraph
 7   shall not retain or be given copies of the Source Code except while so testifying.
 8                              (6)   The Receiving Party’s outside counsel shall maintain
 9   a log of all copies of the Source Code (received from a Producing Party or created by
10   the Receiving Party pursuant to paragraph 1(C)(f) above) that are delivered by the
11   Receiving Party to any qualified person under Paragraph 1(C)(l) above. The log shall
12   include the names of the recipients and reviewers of copies, the dates when such copies
13   were provided, and the locations where the copies are stored. Upon request by the
14   Producing Party, the Receiving Party shall provide reasonable assurances and/or
15   descriptions of the security measures employed by the Receiving Party and/or qualified
16   person that receives a copy of any portion of the Source Code. Within thirty (30) days
17   after the issuance of a final non-appealable decision resolving all issues in the case, the
18   Receiving Party must serve upon the Producing Party the log and serve upon the
19   Producing Party all paper copies of the Producing Party’s Source Code as well as
20   documents, pleadings, reports, and notes reflecting or referring to such Source Code.
21   In addition, all persons to whom the paper copies of the Source Code were provided
22   must certify in writing that all copies of the Source Code were returned to the counsel
23   who provided them the information and that they will make no use of the Source Code
24   or of any knowledge gained from the Source Code in any future endeavor.
25                              (7)   To the extent portions of Source Code are quoted in a
26   SOURCE CODE DOCUMENT, either (1) the entire document will be stamped and
27   treated as RESTRICTED CONFIDENTIAL – SOURCE CODE or (2) those pages
28


                                                 14
 1   containing quoted Source Code will be separately bound, and stamped and treated as
 2   RESTRICTED CONFIDENTIAL – SOURCE CODE.
 3                              (8)   All copies of any portion of the Source Code shall be
 4   returned to the Producing Party if they are no longer in use. Copies of Source Code that
 5   are marked as deposition exhibits shall not be provided to the Court Reporter or
 6   attached to deposition transcripts; rather, the deposition record will identify the exhibit
 7   by its production numbers.
 8                              (9)   The Receiving Party’s outside counsel may only
 9   disclose a copy of the Source Code to individuals specified in Paragraph l above (e.g.,
10   Source Code may not be disclosed to in-house counsel). In no case shall any
11   information designated as RESTRICTED CONFIDENTIAL – SOURCE CODE by a
12   Defendant be provided to any other Defendant or Defendant’s counsel by any Party or
13   counsel absent explicit agreement from the Party designating the information.
14                              (10) Any technical advisor retained on behalf of a
15   Receiving Party who is to be given access to a Producing Party’s produced Source
16   Code (whether in electronic form or otherwise) must agree in writing not to perform
17   software development work directly or indirectly intended for commercial purposes to
18   the functionality covered by the Source Code reviewed by such expert or consultant
19   for a period of one year after the issuance of a final, non-appealable decision resolving
20   all issues in the case, unless such functionality is already publicly known, is already
21   known to such technical advisor, or such technical advisor has already written such
22   software. In such a case, such technical advisor will advise the Producing Party within
23   30 days of reviewing such Source Code or as soon as reasonably practicable after
24   recognition that such functionality might be implicated in such software development
25   work. This shall not preclude such experts or consultants from consulting in future
26   litigation, so long as such consulting does not involve software development work
27   directly or indirectly intended for commercial purposes relating to any functionality
28   covered by the Source Code reviewed by such expert or consultant.


                                                 15
 1                      m.     Access to and review of the Source Code shall be strictly for
 2   the purpose of investigating the claims and defenses at issue in the above-captioned
 3   case. No person shall review or analyze any Source Code for purposes unrelated to
 4   this case, nor may any person use any knowledge gained as a result of reviewing Source
 5   Code in this case in any other pending or future dispute, proceeding, or litigation.
 6   I.    PROSECUTION BAR
 7                1.           Absent the written consent of the Producing Party, no person
 8   on behalf of Plaintiff, including without limitation any technical advisor of Plaintiff,
 9   who reviews Defendant’s Protected Information of a technical nature that is designated
10   RESTRICTED CONFIDENTIAL - SOURCE CODE or CONFIDENTIAL OUTSIDE
11   COUNSEL ONLY, shall, for a period commencing upon receipt of such information
12   and ending one year following the conclusion of this case (including any appeals),
13   engage in any Prosecution Activity (as defined below) on behalf of any Party other
14   than the Producing Party or engage in any Prosecution Activity involving claims on a
15   method, apparatus, or system involving the functionality, operation, and/or design of
16   technology for interfacing a public switched telephone network (PSTN) and an Internet
17   Protocol (IP network), including the conversion of voice signals to digital data and
18   routing of a call, unless such functionality is already publicly known, is already known
19   to such person, or such person has already developed an invention for which patent
20   protection is being or will be sought. In such a case, the person will advise the
21   Producing Party within 30 days of reviewing such Protected Information or at least 30
22   days prior to initiating such Prosecution Activity to the extent reasonably practicable.
23                2.           For clarity and the avoidance of doubt, in-house or outside
24   counsel of Defendant in this action are not subject to this Prosecution Bar even if they
25   have received any other Party’s non-technical CONFIDENTIAL information or non-
26   technical CONFIDENTIAL OUTSIDE COUNSEL ONLY information other than
27   through a violation of this Order.
28


                                                16
 1                3.            Prosecution Activity shall mean any activity related to the
 2   preparation or prosecution of patent applications relating to a method, apparatus, or
 3   system for involving the functionality, operation, and/or design of technology for
 4   interfacing a public switched telephone network (PSTN) and an Internet Protocol (IP
 5   network), including the conversion of voice signals to digital data and routing of a call,
 6   or advising or counseling clients regarding the same, including but not limited to
 7   providing any advice, counseling, preparing, prosecuting, editing, amending and/or
 8   drafting of claims, or communication with a domestic or foreign patent office for
 9   purpose of allowance of any claims, for any patent application, reexamination or
10   reissue application before any domestic or foreign patent office. Nothing in this
11   paragraph shall prevent any attorney from sending non-confidential prior art to an
12   attorney involved in patent prosecution for purposes of ensuring that such prior art is
13   submitted to the U.S. Patent and Trademark Office (or any similar agency of a foreign
14   government) to assist a patent applicant in complying with its duty of candor. Nothing
15   in this provision shall prohibit any attorney of record in this litigation from discussing
16   any aspect of this case that is reasonably necessary for the prosecution or defense of
17   any claim or counterclaim in this litigation with his/her client. Nothing in this provision
18   shall apply to any post-grant proceeding, except that such prosecution bar shall extend
19   to assistance or participation in discussions relating to drafting or amending claims in
20   any post grant proceeding.
21   II.   DISCLOSURE OF TECHNICAL ADVISERS
22         A.     Information designated by the Producing Party under any category of
23   Protected Information and such copies of this information as are reasonably necessary
24   for maintaining, defending or evaluating this litigation may be furnished and disclosed
25   to the Receiving Party’s technical advisers and their necessary support personnel.
26         B.     No disclosure of Protected Information to a technical adviser or their
27   necessary support personnel shall occur until that person has signed the form attached
28   hereto as Exhibit A, and a signed copy has been provided to the Producing Party; and


                                                 17
 1   to the extent there has been an objection under paragraph II.C., that objection is
 2   resolved according to the procedures set forth below. No disclosure of Protected
 3   Information may be provided to an expert or consultant that is involved in competitive
 4   decision-making, as defined by U.S. Steel v. United States, 730 F.2d 1465, 1468 n.3
 5   (Fed. Cir. 1984), on behalf of a Party or a competitor of a Party;
 6         C.     A Party desiring to disclose Protected Information to a technical adviser
 7   shall also give prior written notice of the intended disclosure by email to all counsel of
 8   record in the litigation, and the Producing Party shall have five (5) business days after
 9   such notice is given to object in writing to the disclosure. The Party desiring to disclose
10   Protected Information to a technical adviser must provide the following information
11   for each technical adviser: name, address, curriculum vitae, current employer, title, job
12   responsibilities, employment history for the past three years including the name of each
13   entity for whom the adviser has worked during that time, any past or present affiliation,
14   whether on an employment or consulting basis, with the Receiving Party, a listing of
15   cases in which the witness has testified as an expert at trial or by deposition within the
16   preceding five years, and an identification of any patents or patent applications in which
17   the technical adviser is identified as an inventor or applicant, is involved in prosecuting
18   or maintaining, or has any pecuniary interest. No Protected Information shall be
19   disclosed to such expert(s) or consultant(s) until after the expiration of the foregoing
20   notice period and resolution of any objection.
21         D.     A Producing Party objecting to disclosure of Protected Information to a
22   technical adviser shall, within seven (7) business days of receiving notice of the
23   intended disclosure, state with particularity the ground(s) of the objection. The
24   Producing Party’s consent to the disclosure of Protected Information to a technical
25   adviser shall not be unreasonably withheld, and its objection must be based on a good
26   faith belief that disclosure of the Protected Information will result in specific business
27   or economic harm to that Party. Any purported harm must be identified in writing by
28   the Producing Party when making the objection to disclosure. If no written objection


                                                 18
 1   is made within the (7) business day period, or upon earlier written consent by the
 2   Producing Party to the disclosure, the Protected Information may be disclosed to the
 3   technical adviser.
 4          E.    If after consideration of the objection, the Party desiring to disclose the
 5   Protected Information to a technical adviser refuses to withdraw the technical adviser,
 6   that Party shall provide notice to the objecting Party and the Parties shall in good faith
 7   attempt to resolve the objection informally. Thereafter, if the informal efforts do not
 8   resolve the dispute within five business days of receiving such notice, the Party
 9   objecting to disclosure of Protected Information may file a motion requesting that the
10   technical advisor not be allowed to view the Protected Information after that seven (7)
11   business day period has passed. A failure to file a motion within the seven (7) business
12   day period, absent an agreement of the Parties to the contrary or for an extension of
13   such seven (7) business day period, shall operate to allow disclosure of the Protected
14   Information to the technical adviser objected to. The Parties agree to cooperate in good
15   faith to shorten the time frames set forth in this paragraph if necessary to abide by any
16   discovery or briefing schedules.
17   III.   CHALLENGES TO CONFIDENTIALITY DESIGNATIONS
18          A.    The Parties shall use reasonable care when designating documents or
19   information as Protected Information. Nothing in this Order shall prevent a Receiving
20   Party from contending that any documents or information designated as Protected
21   Information have been improperly designated. A Receiving Party may at any time
22   request that the Producing Party cancel or modify the Protected Information
23   designation with respect to any document or information contained therein.
24          B.    A Receiving Party shall not be obligated to challenge the propriety of a
25   designation of any category of Protected Information at the time of production, and a
26   failure to do so shall not preclude a subsequent challenge thereto. Such a challenge
27   shall be written, shall be served on counsel for the Producing Party, and shall
28   particularly identify the documents or information that the Receiving Party contends


                                                 19
 1   should be differently designated. The Parties shall use their best efforts to resolve
 2   promptly and informally such disputes. If an agreement cannot be reached within five
 3   (5) business days after receipt of the Receiving Party’s written challenge, the Receiving
 4   Party shall request that the Court cancel or modify a designation. The burden of
 5   demonstrating the confidential nature of any information shall at all times be and
 6   remain on the Producing Party.
 7         C.     Until a determination by the Court, the information in issue shall be
 8   treated as having been properly designated and subject to the terms of this Order.
 9   IV.   LIMITATIONS ON THE USE OF PROTECTED INFORMATION
10         A.     All Protected Information shall be held in confidence by each person to
11   whom it is disclosed, shall be used only for purposes of this litigation, shall not be used
12   for any business purpose or in connection with any other proceeding, including without
13   limitation any other litigation, patent prosecution or acquisition, patent reexamination
14   or reissue proceedings, opposition proceeding, or any business or competitive purpose
15   or function, and shall not be distributed, disclosed or made available to any person who
16   is not entitled to receive such information as herein provided. All produced Protected
17   Information shall be carefully maintained so as to preclude access by persons who are
18   not entitled to receive such information.
19         B.     Except as may be otherwise ordered by the Court, any person may be
20   examined as a witness at depositions and trial and may testify concerning all Protected
21   Information of which such person has prior knowledge. Without in any way limiting
22   the generality of the foregoing:
23                1.     A present director, officer, and/or employee of a Producing Party
24   may be examined and may testify concerning all Protected Information which has been
25   produced by that Party and of which the witness has personal knowledge;
26                2.     A former director, officer, agent and/or employee of a Producing
27   Party may be interviewed, examined and may testify concerning all Protected
28   Information of which he or she has personal knowledge, including any Protected


                                                 20
 1   Information that refers to matters of which the witness has personal knowledge, which
 2   has been produced by that Party and which pertains to the period or periods of his or
 3   her employment; and
 4                3.     Any person other than the witness, his or her attorney(s), or any
 5   person qualified to receive Protected Information under this Order shall be excluded
 6   from the portion of the examination concerning such information, unless the Producing
 7   Party consents to persons other than qualified recipients being present at the
 8   examination. If the witness is represented by an attorney who is not qualified under
 9   this Order to receive such information, then prior to the examination, the attorney must
10   provide a signed statement, in the form of Exhibit A hereto, that he or she will comply
11   with the terms of this Order and maintain the confidentiality of Protected Information
12   disclosed during the course of the examination. In the event that such attorney declines
13   to sign such a statement prior to the examination, the Parties, by their attorneys, shall
14   jointly seek a protective order from the Court prohibiting the attorney from disclosing
15   Protected Information.
16                4.    All transcripts of depositions, exhibits, answers to interrogatories,
17   pleadings, briefs, and other documents submitted to the Court, which have been
18   designated as Protected Information, or which contain information so designated, shall
19   be filed under seal in a manner prescribed by the Court for such filings.
20                5.    Outside attorneys of record for the Parties are hereby authorized to
21   be the persons who may retrieve confidential exhibits and/or other confidential matters
22   filed with the Court upon termination of this litigation without further order of this
23   Court, and are the persons to whom such confidential exhibits or other confidential
24   matters may be returned by the Clerk of the Court, if they are not so retrieved. No
25   material or copies thereof so filed shall be released except by order of the Court, to
26   outside counsel of record, or as otherwise provided for hereunder. Notwithstanding
27   the foregoing and with regard to material designated as RESTRICTED
28


                                                21
 1   CONFIDENTIAL – SOURCE CODE, the provisions of Paragraph I.C. are controlling
 2   to the extent those provisions differ from this paragraph.
 3                6.     Protected Information shall not be copied or otherwise produced by
 4   a Receiving Party, except for transmission to qualified recipients, without the written
 5   permission of the Producing Party, or, in the alternative, by further order of the Court.
 6   Nothing herein shall, however, restrict a qualified recipient from making working
 7   copies, abstracts, digests and analyses of CONFIDENTIAL and CONFIDENTIAL
 8   OUTSIDE COUNSEL ONLY information for use in connection with this litigation
 9   and such working copies, abstracts, digests and analyses shall be deemed Protected
10   Information under the terms of this Order. Further, nothing herein shall restrict a
11   qualified   recipient   from   converting    or   translating   CONFIDENTIAL         and
12   CONFIDENTIAL OUTSIDE COUNSEL ONLY information into machine readable
13   form for incorporation into a data retrieval system used in connection with this action,
14   provided that access to that Protected Information, in whatever form stored or
15   reproduced, shall be limited to qualified recipients.
16                7.     Any deposition transcript, in whole or in part, may be designated
17   CONFIDENTIAL,           CONFIDENTIAL         OUTSIDE         COUNSEL       ONLY,      or
18   RESTRICTED CONFIDENTIAL – SOURCE CODE by an appropriate statement at
19   the time such testimony is given or thereafter by notifying the other Parties in writing
20   of the portions of such testimony to be so designated within thirty (30) days from
21   receipt of the final certified transcript. Upon such request, the reporter shall mark on
22   the title page the original and all copies of the transcript as designated. Deposition
23   transcripts, in their entirety, shall be treated by default as CONFIDENTIAL OUTSIDE
24   COUNSEL ONLY until the expiration of the time to make a confidentiality
25   designation. Any Party that wishes to disclose the transcript, or information contained
26   therein, may provide written notice of its intent to treat the transcript as non-
27   confidential, after which time, any Party that wants to maintain any portion of the
28


                                                 22
 1   transcript as confidential must designate the confidential portions within fourteen (14)
 2   days, or else the transcript may be treated as non-confidential.
 3                8.     Any Protected Information that is used in the taking of a deposition
 4   shall remain subject to the provisions of this Protective Order, along with the transcript
 5   pages of the deposition testimony dealing with such Protected Information. In such
 6   cases the court reporter shall be informed of this Protective Order and shall be required
 7   to operate in a manner consistent with this Protective Order. In the event the deposition
 8   is videotaped, the original and all copies of the videotape shall be marked by the video
 9   technician to indicate that the contents of the videotape are subject to this Protective
10   Order, substantially along the lines of “This videotape contains confidential testimony
11   used in this case and is not to be viewed or the contents thereof to be displayed or
12   revealed except pursuant to the terms of the operative Protective Order in this matter
13   or pursuant to written stipulation of the Parties.”
14                9.     Counsel for any Producing Party shall have the right to exclude
15   from oral depositions, other than the deponent, deponent’s counsel, the reporter and
16   videographer (if any), any person who is not authorized by this Protective Order to
17   receive or access Protected Information based on the designation of such Protected
18   Information. Such right of exclusion shall be applicable only during periods of
19   examination or testimony regarding such Protected Information.
20         C.     No Party may remove, or cause to be removed, Protected Information
21   produced by another Party from the territorial boundaries of the United States of
22   America. Without limitation, this prohibition extends to Protected Information
23   (including copies) in physical and electronic form. The viewing of Protected
24   Information through electronic means outside the territorial limits of the United States
25   of America is similarly prohibited. Notwithstanding this prohibition, Protected
26   Information, exclusive of material designated RESTRICTED CONFIDENTIAL –
27   SOURCE CODE, and to the extent otherwise permitted by law, may be taken outside
28   the territorial limits of the United States if it is reasonably necessary for a deposition in


                                                  23
 1   this litigation taken in a foreign country. The restrictions contained within this
 2   paragraph may be amended through the consent of the producing Party to the extent
 3   that such agreed to procedures conform with applicable export control laws and
 4   regulations.
 5         D.       Nothing in this Order shall restrict in any way the use or disclosure of
 6   Protected Information by a Receiving Party: (i) previously produced, disclosed and/or
 7   provided by the Producing Party to the Receiving Party or a non-party without an
 8   obligation of confidentiality and not by inadvertence or mistake; (ii) with the consent
 9   of the Producing Party; or (iii) pursuant to order of the Court.
10         E.       The Parties agree to meet and confer prior to the pretrial conference to
11   negotiate a proposal for treatment of Protected Information at trial to be submitted for
12   approval by the Court. A Party shall provide a minimum of two business days’ notice
13   to the Producing Party in the event that a Party intends to use any Protected Information
14   during trial. In addition, the Parties will not oppose any request by the Producing Party
15   that the courtroom should be sealed, if allowed by the Court, during the presentation of
16   any testimony relating to or involving the use of any Protected Information. This order
17   does not govern trial proceedings.
18   V.    NON-PARTY USE OF THIS PROTECTIVE ORDER
19         A.       A nonparty producing information or material voluntarily or pursuant to a
20   subpoena or a court order may designate such material or information as Protected
21   Information pursuant to the terms of this Protective Order.
22         B.       A nonparty’s use of this Protective Order to protect its Protected
23   Information does not entitle that nonparty access to the Protected Information produced
24   by any Party in this case.
25   VI.   NO WAIVER OF PRIVILEGE
26         A.       Nothing in this Protective Order shall require disclosure of information
27   that a Party contends is protected from disclosure by the attorney-client privilege, the
28   work product immunity or other privilege, doctrine, right, or immunity. If information


                                                 24
 1   subject to a claim of attorney-client privilege, work product immunity, or other
 2   privilege, doctrine, right, or immunity is nevertheless inadvertently or unintentionally
 3   produced or made available for inspection, such disclosure shall in no way prejudice
 4   or otherwise constitute a waiver or estoppel as to any such privilege, doctrine, right or
 5   immunity, or other ground for withholding production to which the Producing Party
 6   would otherwise be entitled to assert. Any Party that inadvertently produces or makes
 7   available for inspection materials protected by the attorney-client privilege, work
 8   product privilege, or other privilege, doctrine, right, or immunity may obtain the return
 9   of those materials by promptly notifying the recipient(s). The Producing Party shall
10   provide a privilege log for any relevant inadvertently produced materials as soon as
11   reasonably possible after requesting their return. The recipient(s) shall gather and
12   return all copies of the privileged material to the Producing Party no later than five (5)
13   business days after receiving a request for their return, except for any pages containing
14   privileged markings by the recipient, which pages shall instead be destroyed and
15   certified as such by the recipient to the Producing Party. The recipient shall also
16   destroy and certify such destruction within five (5) business days after receiving a
17   request for return of inadvertently produced materials all documents or parts thereof
18   summarizing or otherwise disclosing the content of the inadvertently produced material
19   and shall not use such material for any purpose. Notwithstanding this provision,
20   outside litigation counsel of record are not required to delete information that may
21   reside on their respective firm’s electronic back-up systems that are over-written in the
22   normal course of business.
23         B.     If the Receiving Party contests the privilege or work product designation
24   by the Producing Party, the Receiving Party shall give the Producing Party written
25   notice of the reason for the disagreement. The Receiving Party shall seek an Order
26   from the Court compelling the production of the material. If no such Order is sought
27   within thirty (30) days, then all copies of the disputed document shall be returned in
28   accordance with paragraph 7. Absent a Court Order to the contrary, the Parties hereby


                                                 25
 1   agree and stipulate that any privilege or immunity that was originally present will
 2   remain intact once any such document is returned or confirmed as destroyed by the
 3   recipient.
 4   VII. NO WAIVER OF PROTECTION
 5         A.     Inadvertent or unintentional production of documents or things containing
 6   Protected Information which are not designated as one or more of the three categories
 7   of Protected Information at the time of production shall not be deemed a waiver in
 8   whole or in part of a claim for confidential treatment. With respect to documents, the
 9   Producing Party shall notify all Receiving Parties that such documents are protected
10   under one of the categories of this Order within five (5) business days of the Producing
11   Party learning of the inadvertent failure to designate. The Producing Party shall
12   thereafter reproduce the Protected Information with the correct confidentiality
13   designation within five (5) business days of notification. Within three (3) business
14   days of receiving the correctly designated Protected Information, the Receiving Parties
15   shall either cause to be returned or shall certify the destruction of the improperly
16   designated Protected Material(s).
17         B.     In the event of any disclosure of Protected Information other than in a
18   manner authorized by this Protective Order, including any unintentional or inadvertent
19   disclosure, the Receiving Party responsible for having made such disclosure, and each
20   Party with knowledge thereof, shall immediately notify counsel for the Producing Party
21   and provide to such counsel all known relevant information concerning the nature and
22   circumstances of the disclosure. The Receiving Party shall make every effort to prevent
23   further unauthorized disclosure, including retrieving all copies of the Protected
24   Information from the recipient(s) thereof, and securing the agreement of the recipients
25   not to further disseminate the Protected Information in any form. Compliance with the
26   foregoing shall not prevent the Producing Party from seeking further relief from the
27   Court. Unauthorized or inadvertent disclosure does not change the status of Protected
28


                                                26
 1   Information or waive the right to hold the disclosed document or information as
 2   Protected Information.
 3         C.     A Receiving Party shall not be in breach of this Order for any use of such
 4   Protected Information before the Receiving Party receives the Protected Information
 5   with the correct confidentiality designation, unless an objectively reasonable person
 6   would have realized that the Protected Information should have been appropriately
 7   designated with a confidentiality designation under this Order. Once a Receiving Party
 8   has received notification of the correct confidentiality designation for the Protected
 9   Information with the correct confidentiality designation, the Receiving Party shall treat
10   such Protected Information at the appropriately designated level pursuant to the terms
11   of this Order. Notwithstanding the above, a subsequent designation of Protected
12   Information shall apply on a going forward basis only and shall not disqualify anyone
13   who reviewed Protected Information while the materials were not appropriately
14   marked from engaging in any activities otherwise permitted by this Order.
15   VIII. MISCELLANEOUS PROVISIONS
16         A.     The computation of any period of time prescribed or allowed by this Order
17   shall be governed by the provisions for computing time set forth in Federal Rules of
18   Civil Procedure 6.
19         B.     Any of the notice requirements herein may be waived, in whole or in part,
20   but only in writing signed by the lead attorney for the Party against whom such waiver
21   will be effective.
22         C.     The provisions of this Order shall continue to be binding after final
23   termination of this case until a Producing Party agrees otherwise in writing or a court
24   order otherwise directs. Except as otherwise herein, within sixty (60) days after the
25   entry of a final non-appealable judgment or order, or the complete settlement of all
26   claims asserted against all Parties in this action, each Party (including technical
27   advisors who received Protected Information) shall, at the option of the Producing
28   Party, either return or destroy all physical objects and documents which embody


                                                27
 1   Protected Information it has received, and shall destroy in whatever form stored or
 2   reproduced, all physical objects and documents, including but not limited to,
 3   correspondence, memoranda, notes and other work product materials, which contain
 4   or refer to any category of Protected Information. All Protected Information not
 5   embodied in physical objects and documents shall remain subject to this Order. In the
 6   event that a Party is dismissed before the entry of a final non-appealable judgment or
 7   order, this same procedure shall apply to any Protected Information received from or
 8   produced to the dismissed Party. Notwithstanding this provision, outside litigation
 9   counsel of record are not required to delete information that may reside on their
10   respective firm’s electronic back-up systems that are over-written in the normal course
11   of business. Notwithstanding the foregoing, outside counsel shall be entitled to
12   maintain two (2) copies of all pleadings, motions and trial briefs (including all
13   supporting and opposing papers and exhibits thereto), written discovery requests and
14   responses (and exhibits thereto), deposition transcripts (and exhibits thereto), trial
15   transcripts, and exhibits offered or introduced into evidence at any hearing or trial, and
16   their attorney work product which refers or is related to any CONFIDENTIAL and
17   CONFIDENTIAL OUTSIDE COUNSEL ONLY information for archival purposes
18   only. Any such archived copies that contain or constitute Protected Information remain
19   subject to this Order and shall be maintained in confidence by outside counsel for the
20   Party retaining the materials. All Parties that have received any such Protected
21   Information shall certify in writing that all such materials have been returned to the
22   respective outside counsel of the producing Party or destroyed.
23         D.     If at any time Protected Information in any form is subpoenaed by any
24   court, arbitral, administrative or legislative body, or are otherwise requested in
25   discovery, the person or entity to whom the subpoena or other request is directed shall
26   immediately (a) notify in writing the person or entity who caused the subpoena or other
27   request to issue that some or all of the material covered by the subpoena or request is
28   subject to a Protective Order and include a copy of this Order with such notice, (b) give


                                                 28
 1   written notice thereof to every Party or nonparty, and their counsel, who has produced
 2   such documents and include a copy of the subpoena or request with such notice, and
 3   (c) provide each such Producing Party or nonparty with an opportunity to object to the
 4   production of such documents. The person or entity to whom the subpoena or other
 5   request is directed shall not take any position concerning the propriety of such request
 6   or subpoena or the discoverability of the information sought thereby that is adverse to
 7   any Producing Party or producing nonparty opposing the request for production of such
 8   documents or materials. If a Producing Party or nonparty does not take steps to prevent
 9   disclosure of such documents within ten business days of the date written notice is
10   given, the Party to whom the referenced subpoena is directed may produce such
11   documents in response thereto, but shall take all reasonable measures to have such
12   documents treated in accordance with terms of this Protective Order.
13         E.     Testifying experts shall not be subject to discovery of any draft of their
14   reports in this case and such draft reports, notes, outlines, or any other writings leading
15   up to an issued report(s) in this litigation are exempt from discovery. In addition, all
16   communications between counsel for a Party and that Party’s testifying expert(s)
17   related to the content of expert reports are exempt from discovery, provided that this
18   limitation on discovery does not permit a Party to withhold any material relied upon by
19   testifying experts solely on the ground that such material was provided to the expert by
20   counsel. All materials generated by a testifying expert with respect to that person’s
21   work are also exempt from discovery unless they identify facts, data or assumptions
22   relied upon by the expert in forming any opinions in this litigation and such information
23   is not already disclosed in the expert’s report.
24         F.     No Party shall be required to identify on their respective privilege log any
25   document or communication related to this litigation dated on or after the filing of this
26   lawsuit, which absent this provision, the Party would have been obligated to so identify
27   on said privilege log. The Parties shall exchange their respective privilege document
28   logs at a time to be agreed upon by the Parties following the production of documents.


                                                 29
 1         G.     Nothing in this Order shall limit any Producing Party’s use of its own
 2   documents or shall prevent any Producing Party from disclosing its own Protected
 3   Information to any person. Such disclosures shall not affect any CONFIDENTIAL,
 4   CONFIDENTIAL           OUTSIDE        COUNSEL          ONLY,        or    RESTRICTED
 5   CONFIDENTIAL - SOURCE CODE designation made pursuant to the terms of this
 6   Order so long as disclosure is made in a manner which is reasonably calculated to
 7   maintain the confidentiality of the information.
 8         H.     This Order is not a waiver of any applicable privilege or any objection that
 9   might be raised as to a discovery request or the admissibility of evidence. Nothing in
10   this Protective Order shall be construed to prevent counsel from advising their clients
11   with respect to this case based in whole or in part upon Protected Information, provided
12   counsel does not disclose the Protected Information itself except as provided in this
13   Order.
14         I.     The United States District Court for the Central District of California is
15   responsible for the interpretation and enforcement of this Agreed Protective
16   Order. After termination of this litigation, the provisions of this Agreed Protective
17   Order shall continue to be binding except with respect to those documents and
18   information that become a matter of public record. This Court retains and shall have
19   continuing jurisdiction over the Parties and recipients of the Protected Information for
20   enforcement of the provision of this Agreed Protective Order following termination of
21   this litigation. All disputes concerning Protected Information produced under the
22   protection of this Agreed Protective Order shall be resolved by the United States
23   District Court for the Central District of California. In the event anyone shall violate
24   or threaten to violate the terms of this Protective Order, the aggrieved designating Party
25   may immediately apply to obtain injunctive relief against any such person violating or
26   threatening to violate any of the terms of this Protective Order.
27         J.     Nothing in this Protective Order shall preclude or impede outside
28   litigation counsel of record’s ability to communicate with or advise their client in


                                                 30
 1   connection with this litigation only based on such counsel’s review and evaluation of
 2   Protected Information, provided however, that such communications or advice shall
 3   not disclose or reveal the substance or content of any Protected Information other than
 4   as permitted under this Protective Order.
 5            K.    Each of the Parties agrees to be bound by the terms of this Protective Order
 6   as of the date counsel for such Party executes this Protective Order, at which time the
 7   provisions of this Order shall retroactively apply to any Protected Information obtained
 8   by that Party or its counsel prior to execution, even if prior to entry of this order by the
 9   Court.
10            L.    This Protective Order shall be binding upon the Parties and their attorneys,
11   successors,     executors,   personal    representative,   administrators,    heirs,   legal
12   representatives, assigns, subsidiaries, divisions, employees, agents, independent
13   contractors, or other persons or organizations over which they have control.
14            All notices required by this Protective Order are to be served on the attorney(s)
15   for each of the Defendant and Plaintiff listed in the signature block below for each
16   Party.
17   SO ORDERED.
18
19   Dated: January 21, 2020
20
                                              _______________________________________
21                                            KAREN E. SCOTT
22                                            UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


                                                  31
 1                                       EXHIBIT A
 2
                          UNITED STATES DISTRICT COURT
 3
                         CENTRAL DISTRICT OF CALIFORNIA
 4                             SOUTHERN DIVISION
 5
     CENTRE ONE,                                    CASE NO. 8:18-cv-01524-CJC-KES
 6
 7         Plaintiff/Counterclaim Defendant,
                                                    AGREEMENT TO BE BOUND BY
 8                      vs.                         STIPULATED PROTECTIVE
                                                    ORDER
 9   AT&T, INC.,
10         Defendant/Counterclaim Plaintiff.        JURY TRIAL DEMANDED
11
12
           I,                                                       , acknowledge and
13
14   declare that I have received a copy of the Protective Order (“Order”) in this action.

15   Having read and understood the terms of the Order, I agree to be bound by the terms
16
     of the Order and consent to the jurisdiction of said Court for the purpose of any
17
18   proceeding to enforce the terms of the Order.

19
           Name of individual:
20
21         Present occupation/job description:
22
23
           Name of Company or Firm:
24
25         Address:

26         Dated:
27
28
                                                    [Signature]


                                               32
